Title: To Thomas Jefferson from Caspar Wistar, 30 August 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dear Sir. 
                     
                     Philadelphia– August 30h.– 1808.
                  
                  When I left Washington it was my intention to have written to you much sooner but I have procrastinated to this time in consequence of languor which was induced by the heat before my arrival at your hospitable abode where I got rid of a part of it—
                  A principal reason for my writing was to state to you my belief that the languor you were affected with was not the pure Consequence of increasing years but probably of some other Cause which you might remove.
                  My reason is this, persons of your age & appearance are not Commonly affected with so much debility unless they are indisposed—Sedentary People, whose habits are unfavourable to health, have this debility & get rid of it by exercise in the open air, Travelling, spending summers on the Sea Shore— & by Changing completely their manner of life. I knew a Master Brick Layer thus affected, altho he passed the greatest part of the day on his feet, superintending his labourers, & he was cured by Riding on Horseback. This is all I dare say to so great Sceptic in Medicines—but I hope you will adopt some method of doing it away & that the afternoon of your life may be as Comfortable to Yourself as your midday has been honourable to your Country.
                  Upon my arrival here I found some new numbers of the transactions of the Museum of Natl. History at Paris—In these are many papers by Cuvier on the subject of living & Fossil Elephants—He has collected every thing within his reach respecting our Mammoth, & allows the teeth to be so different that he gives it a new name, Le Grand Mastodent— Mastos is a greek word for papilla—I confess that I do not think the term papilliformed tooth very Correct, for the subject in question: as the transverse ridges of the Teeth are certainly not papilliform.
                  The most interesting accounts of the Siberian Mammoth that ever have appeared have lately been published in the European Journals. They state that the Entire Animal has been discovered at the mouth of the Lena River in the frozen Sea. One of the Natives of that part of Siberia a Tonguese discovered it in a mass of Ice at the mouth of the River & watched it for several Summers before it was disengaged from the Ice, at length, in Consequence of the Change effected by heat it was extricated from the Ice, & appeared with the Skin & all the Soft parts. The Size of the Animal was 9 feet in heighth & 14 in length from the nose to the end of the Os Coccygis or rump bone—He had a long mane on his neck & bristles over the skin with thick hair also—The tusks were about 9 feet long (½ toise)—The account of this very extraordinary fact is published by a Physician of St. Petersburgh who was on the Spot & procured the Skeleton. At the request of our Society I beg leave to intimate their wish that you would favour them with Copies of Such public documents relative to the present State of our Country, as you Suppose come within the objects of their Institution— There is no public body here which Collects & preserves the valuable reports of the Secretaries, & other papers of a similar nature—The Society Conceives that their Library would be much Enriched by such papers, & will be greatly obliged indeed by your attention to the Subject.
                  November 10th 1808—
                  Your Grandson has been here Some time, & is pursuing the plan you laid down—With great pleasure indeed I have noticed many proofs of an excellent understanding, & a pleasant cheerful disposition in him—
                  Mr. Peale wrote to you two days ago to propose that he Should attend the lectures on Chemistry, there are two reasons for this—He has time to spare for the purpose— And the Experiments exhibited here are remarkably interesting—if such experiments should not be exhibited at Williamburgh he will lose a great deal by not attending our Course— I begin the examination of the Sceleton this day, so that now he may be Considered as Seriously Commencing the Study of Anatomy—
                  In the expectation that we should hear from you in a few days, I proposed to Mr Peale that he should attend the first Chemical Lectures So that he may have a view of the whole subject if you should approve of our plan—
                  I hope & believe that it is not necessary for me to say that I derive Sincere pleasure from the little part I have to act on this subject, & that I shall be equally gratified by carrying into effect any of your wishes. I should have been much pleased with this Lad & felt a strong interest in his welfare if I had met him by accident, & been ignorant of his history—
                  I cannot close this long letter without informing you that every body I have Conversed with here appears to think that our Election for Governor was immensely influenced by National Consideration, that the effect which this Election might have upon the federal Government was one great reason for the uniform exertion in favour of the Democratic Candidate.
                  That the termination of your Administration may be as happy & honourable as that part which is past has already been, is the sincere wish, & the Confident expectation of your obliged friend
                  
                     C. Wistar Junr 
                     
                  
               